DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 12/21/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-30 were previously pending. Claims 1, 2, 7, 11, 14, 19, 20, 25, and 29 have been amended. Claims 3, 12, 21, and 30 have been canceled. Claims 31-34 have been added. Claims 1, 2, 4-11, 13-20, 22-29, 31-34 are now pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 10/15/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of applicants remarks:
The Office Action cites to Heo in alleged support of aspects formerly recited in claim 3, including "wherein the multiple SR configurations are 
. based on the BWP configuration information, identify one or more SR configurations which a LCH is mapped to for the UL BWPs based on the mapping information, the LCH being mapped to none or one SR configuration for each of the UL BWPs." See, Heo, Abstract (emphasis added). Heo, as cited, discloses "[i]n accordance with the mapping information, multiple options may be supported for only one active UL BWP. In one option, a LCH may be mapped to different SR configurations belonging to different UL BWPs. In this case, it may not be different in terms of SR configurations and their mapping whether or not the UE 110 switches from a wider BWP to a narrow BWP or vice versa. In another case, the SR configuration in a UL BWP may imply numerology/TTI of the LCH and the SR configuration in another UL BWP may imply the priority of the same LCH associated with the triggered the SR. Therefore, when the UE 110 switches the UL BWP, the SR configuration of a LCH in another UL BWP may carry different information." See, Heo, paragraph [0046] (emphasis added). Heo, however, fails to disclose or suggest at least "receiving an indication of multiple scheduling request (SR) configurations for a logical channel, wherein the multiple SR con figurations are configured for one Bandwidth part (BWP) for the logical channel," as recited in amended independent claim 1. 

In particular, Heo only appears to contemplate that a given BWP for a LCH is only configured with zero or one SR configuration, but not that a given BWP is configured with "multiple SR configurations." Alfarhan and Yin fail to cure at least these deficiencies of Heo as Alfarhan and Yin are also completely silent regarding at least these aspects of amended independent claim 1. For at least these reasons, amended independent claim 1 is patentable over the art of record. 

Examiner respectfully disagrees. As disclosed in [0048] of Heo, Multiple options may be supported for multiple active UL BWPs.  Examiner notes that the cited portions indicated in the arguments above are indicative of one option, in which a given BWP for a LCH is configured with zero or one SR configuration.  However, Examiner notes that 

Applicant further argues on pages 10 of applicants remarks:
The Office Action cites Heo in alleged support of such aspects. See, Office Action, pages 13-14. Heo, as cited, discloses "where the SR configurations that imply same information of LCHs in different UL BWP could have different SR parameters (e.g., SR periodicity, SR retransmission limit)." See, Heo, paragraph [0172]. 
As an initial matter, Heo only appears to contemplate a limit of the number of retransmissions for a given SR configuration, but not multiple SR configurations each having an indication indicating whether the SR configuration is for original transmission or retransmission. 
In addition, amended claim 7 recites the indicator indicating "whether the SR configuration is for requesting resources for an original transmission or requesting resources for a retransmission." The cited sections of Heo only appear to contemplate a limit of the number of retransmissions for a given SR configuration, and thus the SR configuration in Heo appears to be for requesting 

Examiner respectfully disagrees.  Examiner notes that the claim limitation “wherein the indication indicates….whether the SR configuration is for requesting resources of an original transmission or requesting resources for a retransmission” does not indicate that there is exclusivity for a particular SR configuration to be used only for original transmissions or retransmissions of an SR. Rather, the claim can be interpreted such that the indication allows for a determination of whether the SR configuration can be used for retransmission, since the details of how the “indication” is implemented is not provided in the claims.  Furthermore, there is no indication that there are separate RS configurations used for requesting resources for an original transmission and separate RS configurations used for requesting resources for retransmission.  In other words, the SR configurations as currently claimed can allow for original transmission and retransmission on the same SR configuration.  As disclosed by Heo, An SR retransmission counter associated with an SR configuration indicates that the resources associated with the SR configuration may be used for retransmission.  As such, examiner maintains that the prior art continues to teach on the claimed limitations.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-16, 18, 29, 31, 32, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0288494 A1 (provisional application #62/564,870, filed on Sep. 28, 2017) to Heo et al. (hereinafter “Heo”)

Regarding Claim 11, Heo teaches A method for wireless communications, comprising: 
generating an indication of multiple scheduling request (SR) configurations for a logical channel; and transmitting, to a device, the indication of the multiple SR configurations for transmitting SR for the logical channel. ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations (i.e. indication of multiple SR configurations) which a LCH (logical channel) is mapped to for physical resources)
wherein the multiple SR configurations are configured for one Bandwidth part (BWP) for the logical channel. ([0169], discloses multiple SR configurations for 

Regarding Claim 12, Heo teaches The method of claim 11, wherein the indication configures multiple uplink control channel resources for SRs per Bandwidth part (BWP) for the logical channel. ([0023], discloses based on the transmitted information, the UE 110 may identify SR configurations which a LCH is mapped to for physical resources. For example, the UE 110 may identify first to fourth SR configurations corresponding to first to fourth physical resources, respectively. When the UE 110 transmit a SR (i.e. first transmission of an SR) though a certain physical resource, e.g., the third physical resource, the third SR configuration may be used for SR transmission)

Regarding Claim 13, Heo teaches The method of claim 11, wherein the indication configures multiple uplink control channel resources for SRs for the logical channel prior to receiving SR transmission. (Figure 3 and [0039]-[0042], discloses At 330, the UE 110 may receive and decode the RRC message to obtain the BWP configuration information and the mapping information. Based on the BWP configuration information, the UE 110 may identify one or more UL BWPs and one or more DL BWPs configured within a carrier bandwidth per serving cell, at 340. Further, the UE 110 may identify one or more SR configurations which a logical channel (LCH) is mapped to for the UL BWPs based on the mapping information, at 350. The LCH may be mapped to none or one SR configuration for each of the UL BWPs. Examiner notes 

Regarding Claim 14, Heo teaches The method of claim 11, wherein the indication indicates, for each SR configuration of the multiple SR configurations, whether the SR configuration is for requesting resources for an original transmission or requesting resources for a retransmission. ([0087], discloses SR-Counter is configured per SR configuration. [0172], discloses where the SR configurations that imply same information of LCHs in different UL BWP could have different SR parameters (e.g., SR periodicity, SR retransmission limit (i.e. indicate resources for a retransmission)).

Regarding Claim 16, Heo teaches The method of claim 11, further comprising:
 receiving, from the device, a first transmission of a SR based on a first one of the multiple SR configurations; ([0023], discloses based on the transmitted information, the UE 110 may identify SR configurations which a LCH is mapped to for physical resources. For example, the UE 110 may identify first to fourth SR configurations corresponding to first to fourth physical resources, respectively. When the UE 110 transmit a SR (i.e. first transmission of an SR) though a certain physical resource, e.g., the third physical resource, the third SR configuration may be used for SR transmission)and 
transmitting, to the device and based on the first transmission of the SR, a first sidelink resource grant for transmitting data over the logical channel. ([0021], discloses In embodiments, through the uplink 174, the UE 110 may transmit a scheduling request (SR) for a physical resource associated with a specified service. The base station 140 may transmit and the UE 110 may identify an uplink grant through the downlink 172. Upon reception of the uplink grant, the UE 110 may transmit data associated with the specified service through the physical resource in the uplink 174. [0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Acess (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications))

Regarding Claim 18, Heo teaches The method of claim 11, wherein the logical channel is a sidelink channel with the device in vehicle-to-anything (V2X) communications. ([0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Access (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications). [0020], further discloses the UE supporting multiple services, such as URLLC service that may support delay-sensitivity services such as the tactile internet, vehicular-to-vehicular communication (i.e. V2X) for the onboard vehicle system, which may include autonomous driving and remote control functionality)
Regarding Claim 29, Heo teaches An apparatus for wireless communication, comprising:  (Figure 3, illustrates Base station)
a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, (Figure 9 and [0108], discloses RAN node (i.e. base station) comprising RF circuitry, CPU and memory)
wherein the one or more processors are configured to: generate an indication of multiple scheduling request (SR) configurations for a logical channel; and transmit, to a device, the indication of the multiple SR configurations for transmitting SR for the logical channel. ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations (i.e. indication of multiple SR configurations) which a LCH (logical channel) is mapped to for physical resources)
wherein the multiple SR configurations are configured for one Bandwidth part (BWP) for the logical channel. ([0169], discloses multiple SR configurations for each configured UL BWP in each serving cell. [0051], further discloses a BWP may be configured with one or more default SR configurations)

Claim 31, 32, and 34 are rejected for having the same limitations as claims 13, 14, and 16, except the claims are in apparatus format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 10, 17, 19, 20, 22-25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0288494 A1 (provisional application #62/564,870, filed on Sep. 28, 2017) to Heo et al. (hereinafter “Heo”) in view of US 2021/0274555 A1 (provisional application #62/735,446, filed on Sep. 24, 2018) to Alfarhan et al. (hereinafter “Alfarhan”)

Regarding Claim 1, Heo teaches A method for wireless communications, comprising: 
receiving an indication of multiple scheduling request (SR) configurations for a logical channel; ([0023], discloses the base station 140 may determine or define 
wherein the multiple SR configurations are configured for one Bandwidth part (BWP) for the logical channel. ([0169], discloses multiple SR configurations for each configured UL BWP in each serving cell. [0051], further discloses a BWP may be configured with one or more default SR configurations)
transmitting a first transmission of an SR based on a first one of the multiple SR configurations to request resources for transmitting data over first resources of the logical channel; ([0023], discloses based on the transmitted information, the UE 110 may identify SR configurations which a LCH is mapped to for physical resources. For example, the UE 110 may identify first to fourth SR configurations corresponding to first to fourth physical resources, respectively. When the UE 110 transmit a SR (i.e. first transmission of an SR) though a certain physical resource, e.g., the third physical resource, the third SR configuration may be used for SR transmission)
Heo does not explicitly teach transmitting a second transmission of the SR based on a second one of the multiple SR configurations to request resources for retransmitting the data over second resources of the logical channel.


Heo further discloses in [0046], a LCH may be mapped to different SR configurations belonging to different UL BWPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo to include the above limitations as suggested by Alfarhan, to avoid unnecessary PDCCH monitoring when no SR was actually transmitted in the PHY as indicated in [0230] of Alfarhan.
 The method of claim 1, wherein Heo further discloses the multiple SR configurations are received prior to transmitting the first transmission of the SR and transmitting the second transmission of the SR. (Figure 3 and [0039]-[0042], discloses At 330, the UE 110 may receive and decode the RRC message to obtain the BWP configuration information and the mapping information. Based on the BWP configuration information, the UE 110 may identify one or more UL BWPs and one or more DL BWPs configured within a carrier bandwidth per serving cell, at 340. Further, the UE 110 may identify one or more SR configurations which a logical channel (LCH) is mapped to for the UL BWPs based on the mapping information, at 350. The LCH may be mapped to none or one SR configuration for each of the UL BWPs. Examiner notes that transmission of an SR does not occur until steps 370 and 380, which is after the step of identifying the SR configurations)

Regarding Claim 4, Heo/Alfarhan teaches The method of claim 1, further comprising: 
Heo further discloses receiving, based on the first transmission of the SR, a scheduling grant for transmitting the data as sidelink communications, and transmitting the data over the first resources indicated by the scheduling grant,  ([0021], discloses In embodiments, through the uplink 174, the UE 110 may transmit a scheduling request (SR) for a physical resource associated with a specified service. The base station 140 may transmit and the UE 110 may identify an uplink grant through the downlink 172. Upon reception of the uplink grant, the UE 110 may transmit data associated with the specified service through the physical resource in the uplink 174. 
Alfarhan further discloses wherein transmitting the second transmission of the SR is based at least in part on at least one of receiving a negative acknowledgement (NACK) feedback for the data, or not receiving feedback for the data within a period of time. ([0237], discloses in certain representative embodiments, if the WTRU 102 determines that a network entity (e.g., a gNB 180) failed to transmit a PDCCH due to a LBT failure (e.g., when no grant is received by the WTRU 102), the WTRU 102 may extend or may reset a timer (e.g., a sr-ProhibitTimer), prior to an expiry of the timer. For example, a WTRU 102 may determine that the PDCCH was not sent due to the channel being busy for a duration of time; the WTRU 102 may add time (e.g., add a value representing a duration of time to the timer (e.g., the sr-ProhibitTimer), for example up to a certain maximum duration/value which may be configured (e.g., preconfigured, semistatically configured and/or signaled by a network entity). [0241], further discloses the WTRU 102 may extend the sr-ProhibitTimer of a first pending SR upon or after transmitting another SR on a different BWP and/or SR configuration)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Heo/Alfarhan teaches The method of claim 1, further comprising: 
receiving, based on the second transmission of the SR, a second scheduling grant for retransmitting the data as sidelink communications; and retransmitting the data over the second resources indicated by the second scheduling grant. (Heo, [0021], discloses In embodiments, through the uplink 174, the UE 110 may transmit a scheduling request (SR) for a physical resource associated with a specified service. The base station 140 may transmit and the UE 110 may identify an uplink grant through the downlink 172. Upon reception of the uplink grant, the UE 110 may transmit data associated with the specified service through the physical resource in the uplink 174. [0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Acess (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications). Alfarhan, [0241], further discloses the WTRU 102 may extend the sr-ProhibitTimer of a first pending SR upon or after transmitting another SR on a different BWP and/or SR configuration))
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Heo/Alfarhan teaches The method of claim 1, wherein Heo further teaches the indication configures at least the first resources and the second resources as uplink control channel resources for SRs for the logical channel. ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted 

Regarding Claim 7, Heo/Alfarhan teaches The method of claim 1, wherein Heo further teaches the indication indicates, for each SR configuration of the multiple SR configurations, whether the SR configuration is for requesting resources for an original transmission or requesting resources for a retransmission. ([0087], discloses SR-Counter is configured per SR configuration. [0172], discloses where the SR configurations that imply same information of LCHs in different UL BWP could have different SR parameters (e.g., SR periodicity, SR retransmission limit (i.e. indicate resources for a retransmission)).

Regarding Claim 9, Heo/Alfarhan teaches The method of claim 1, wherein Heo further teaches the logical channel is a sidelink channel with a device in vehicle-to-anything (V2X) communications. ([0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Access (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications). [0020], further discloses the UE supporting multiple services, such as URLLC service that may support delay-sensitivity services such as the tactile internet, vehicular-to-vehicular communication (i.e. V2X) for the onboard vehicle system, which may include autonomous driving and remote control functionality)

Regarding Claim 10, Heo/Alfarhan teaches The method of claim 1, wherein Heo further teaches the indication is received from a base station. ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations (i.e. indication of multiple SR configurations) which a LCH (logical channel) is mapped to for physical resources)


Regarding Claim 17, Heo teaches The method of claim 16, further comprising: 
Heo does not explicitly teach receiving, from the device, a second transmission of a SR based on a second one of the multiple SR configurations; and transmitting, to the device and based on the second transmission of the SR, a second sidelink resource grant for retransmitting the data over the logical channel.
However, in a similar field of endeavor, Alfarhan discloses in [0115], a Scheduling Request (SR) procedure in NR-Unlicensed (NR-U) may include any of: a triggered Physical Uplink Control Channel (PUCCH) transmission, a SR retransmission, a SR triggering and/or cancellation, and/or a SR prohibit timer adjustment. [0231], further discloses The WTRU 102 may maintain (e.g., further maintain) a SR attempt counter, which may be incremented when (e.g., each time) the MAC instructs the PHY 
Heo further discloses in [0021], In embodiments, through the uplink 174, the UE 110 may transmit a scheduling request (SR) for a physical resource associated with a specified service. The base station 140 may transmit and the UE 110 may identify an uplink grant through the downlink 172. Upon reception of the uplink grant, the UE 110 may transmit data associated with the specified service through the physical resource in the uplink 174. [0098], further discloses the UEs can be configured to communicate over a multicarrier communication channel in accordance with Single Carrier Frequency Division Multiple Acess (SC-FDMA) communication technique (e.g., for uplink and Prose or sidelink communications). [0046], a LCH may be mapped to different SR configurations belonging to different UL BWPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo to include the 

Regarding Claim 19, Heo teaches An apparatus for wireless communication, comprising:  (Figure 3, illustrates UE)
a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: (Figure 9 and [0108], discloses UE comprising RF circuitry, CPU and memory)
receive an indication of multiple scheduling request (SR) configurations for a logical channel; ([0023], discloses the base station 140 may determine or define configurations for SR transmission (SR configurations). The base station 140 may transmit information of SR configurations to the UE 110 through the downlink 172. Based on the transmitted information, the UE 110 may identify SR configurations (i.e. indication of multiple SR configurations) which a LCH (logical channel) is mapped to for physical resources)
wherein the multiple SR configurations are configured for one Bandwidth part (BWP) for the logical channel. ([0169], discloses multiple SR configurations for each configured UL BWP in each serving cell. [0051], further discloses a BWP may be configured with one or more default SR configurations)
transmit a first transmission of an SR based on a first one of the multiple SR configurations to request resources for transmitting data over first resources of the logical channel; ([0023], discloses based on the transmitted information, the UE 
Heo does not explicitly teach transmit a second transmission of the SR based on a second one of the multiple SR configurations to request resources for retransmitting the data over second resources of the logical channel.
However, in a similar field of endeavor, Alfarhan discloses in [0115], a Scheduling Request (SR) procedure in NR-Unlicensed (NR-U) may include any of: a triggered Physical Uplink Control Channel (PUCCH) transmission, a SR retransmission, a SR triggering and/or cancellation, and/or a SR prohibit timer adjustment. [0231], further discloses The WTRU 102 may maintain (e.g., further maintain) a SR attempt counter, which may be incremented when (e.g., each time) the MAC instructs the PHY to send a SR regardless of the outcome of an LBT, or each time a SR transmission attempt fails LBT. Once and/or after the SR attempt counter reaches a certain number of SR attempts (e.g., a threshold level), the WTRU 102 may perform any of the following: (1) retransmit the SR and/or switch to a different interlace, sub-band, BWP, cell, and/or with other PHY characteristic. [0233], further discloses for a WTRU 102 capable of multiple active BWPs, the WTRU 102 may transmit a SR (e.g., further transmit another SR) on a different active BWP pair. For example, the WTRU 102 may trigger an additional SR on a different sub-band/BWP depending on (e.g., based on) the SR transmission counter and/or the SR attempt counter of the first pending SR, and/or 
Heo further discloses in [0046], a LCH may be mapped to different SR configurations belonging to different UL BWPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo to include the above limitations as suggested by Alfarhan, to avoid unnecessary PDCCH monitoring when no SR was actually transmitted in the PHY as indicated in [0230] of Alfarhan.

Claims 20, 22-25 and 27-28 are rejected for having the same limitations as claims 2, 4-7 and 9-10, respectively, except the claims are in apparatus format.

Claims 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo/Alfarhan in view of US 2020/0374085 A1 (provisional application #62/631,306, filed on Feb. 15, 2018) to Yin et al. (hereinafter “Yin”)

Regarding Claim 8, Heo/Alfarhan teaches The method of claim 1, wherein Heo/Alfarhan does not explicitly teach an amount of the multiple SR configurations is based on a number of hybrid automatic repeat/request (HARQ) retransmissions configured for the logical channel.
However, in a similar field of endeavor, Yin discloses in [0110]-[0112], The SR configurations may be indicated by the dedicated RRC signaling. The number of SR configurations may be determined based on the SR configuration. There are several 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo/Alfarhan to include the above limitations as suggested by Yin, as semi-static configuration of the SR configurations provides more reliability as indicated in [0113] of Yin.

Claim 26 is rejected for having the same limitations as claim 8, except the claim is in apparatus format.


Claim 15 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of US 2020/0374085 A1 (provisional application #62/631,306, filed on Feb. 15, 2018) to Yin et al. (hereinafter “Yin”)

Regarding Claim 15, Heo teaches The method of claim 11, wherein Heo does not explicitly teach an amount of the multiple SR configurations is based on a number of hybrid automatic repeat/request (HARQ) retransmissions configured for the logical channel.
However, in a similar field of endeavor, Yin discloses in [0110]-[0112], The SR configurations may be indicated by the dedicated RRC signaling. The number of SR configurations may be determined based on the SR configuration. There are several methods to determine the number of SR configurations K on a PUCCH format 1 with simultaneous HARQ-ACK and SR reporting. In one method, K is the actual number of SR configurations that overlaps with a HARQ-ACK PUCCH transmission (i.e. based on number of HARQ retransmissions). In another method, K is the number of SR configurations by RRC signaling for the UE 102. In this case, the K value is semi-statically determined based on the RRC signaling. In the case of implicit CS.sub.offset value determination, the CS.sub.offset value is the same regardless the actual number of SR configurations overlapped with the HARQ-ACK PUCCH.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heo to include the above limitations as suggested by Yin, as semi-static configuration of the SR configurations provides more reliability as indicated in [0113] of Yin.

Claim 33 is rejected for having the same limitations as claim 15, except the claim is in apparatus format.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0132845 A1 to Babaei, directed to BWP switching, in which a plurality of SR configurations may be configured for a BWP.
US 2020/0145280 A1 to Cirik, directed to beam failure recovery, in which a wireless device may receive configuration parameters for a plurality of SR configurations for an active uplink BWP to determine dedicated SR resources to use for BFR.
US 2019/0289513 A1 to Jeon, directed to BWP switching, in which a MAC entity may be configured with a plurality of SR configurations within the same BWP.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477